Exhibit 10.5

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is entered into effective
as of June 19, 2015, by and among Harvest Natural Resources, Inc., a Delaware
corporation (the “Company”) and CT Energy Holding SRL, a Barbados Society with
Restricted Liability (the “Investor”).

RECITALS

WHEREAS, the Investor and the Company are parties to the Securities Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), concerning
the Company’s issuance and sale to the Investor of (i) a 15.0% non-convertible
senior secured note due 2020 in the principal amount of $25,225,000 (the
“Non-Convertible Note”), (ii) a 9.0% convertible senior secured note due 2020 in
the principal amount of $6,975,000 (the “Convertible Note”), (iii) a 15.0%
non-convertible senior secured note due 2020 in the principal amount of up to
$12,000,000 (the “Additional Draw Note,” and together with the Non-Convertible
Note and the Convertible Note, the “Notes”), (iv) a warrant (the “Warrant”) to
purchase up to 34,070,820 shares of the Company’s common stock, par value $.01
per share (the “Common Stock”) and (v) shares of the Company’s Series C
preferred stock, par value $0.01 per share.

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, and pursuant to the terms of the Purchase Agreement, the
parties hereto desire to enter into this Agreement in order to grant certain
registration rights to the Investor as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein have the respective meanings ascribed to such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following respective meanings:

“Additional Draw Note” has the meaning specified therefor in the Recitals of
this Agreement.

“Affiliate” has the meaning ascribed to such term in the Purchase Agreement.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Claims” has the meaning ascribed to such term in Section 2.1(e)(i).

“Closing Date” has the meaning ascribed to such term in the Purchase Agreement.



--------------------------------------------------------------------------------

“Common Stock” has the meaning specified therefor in the Recitals of this
Agreement.

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Company Indemnified Person” has the meaning ascribed to such term in
Section 2.1(e)(i).

“Convertible Note” has the meaning specified therefor in the Recitals of this
Agreement.

“Demand Notice” has the meaning ascribed to such term in Section 2.1(a)(i).

“Demand Registrable Securities” means (A) the Notes and (B) any shares of Common
Stock issuable upon conversion of the Convertible Note or exercise of the
Warrant. As to any particular Demand Registrable Securities, such securities
shall only be treated as Demand Registrable Securities if and only for so long
as they are held by a Holder and (1) have not been disposed of pursuant to a
Registration Statement declared effective by the SEC, (2) have not been disposed
of pursuant to Rule 144 or (3) have not otherwise been sold in a transaction
exempt from the registration requirements of the Securities Act so that all
transfer restrictions and restrictive legends with respect thereto are removed
upon the consummation of such sale.

“Demand Registration” has the meaning ascribed to such term in
Section 2.1(a)(i).

“Demand Right” has the meaning ascribed to such term in Section 2.1(a)(i).

“Equity Interest” has the meaning ascribed to such term in the Purchase
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” means the Investor and any Person holding Registrable Securities to
whom the rights under Section 2.1 have been transferred in accordance with
Section 2.1(h).

“Holder Indemnified Person” has the meaning ascribed to such term in
Section 2.1(e)(ii).

“Included Registrable Securities” has the meaning ascribed to such term in
Section 2.1(b)(i).

“Indemnified Damages” has the meaning ascribed to such term in
Section 2.1(d)(i).

“Indemnified Party” has the meaning ascribed to such term in
Section 2.1(d)(iii).

“Indemnifying Party” has the meaning ascribed to such term in
Section 2.1(d)(iii).

“Investor” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

 

2



--------------------------------------------------------------------------------

“Non-Convertible Note” has the meaning specified therefor in the Recitals of
this Agreement.

“Notes” has the meaning specified therefor in the Recitals of this Agreement.

“Other Holders” has the meaning ascribed to such term in Section 2.1(b)(ii).

“Person” means an individual, partnership (limited or general), corporation,
limited liability company, trust or unincorporated organization or a government
or agency or political subdivision thereof.

“Piggyback Registration” has the meaning ascribed to such term in
Section 2.1(b)(i).

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“register,” “registered” and “registration” refer to the registration effected
by preparing and filing a Registration Statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
Registration Statement by the SEC.

“Registrable Securities” means (A) the Demand Registrable Securities and (B) the
Warrants. As to any particular Registrable Securities, such securities shall
only be treated as Registrable Securities if and only for so long as they are
held by a Holder and (1) have not been disposed of pursuant to a Registration
Statement declared effective by the SEC, (2) have not been disposed of pursuant
to Rule 144 or (3) have not otherwise been sold in a transaction exempt from the
registration requirements of the Securities Act so that all transfer
restrictions and restrictive legends with respect thereto are removed upon the
consummation of such sale.

“Registration Expenses” means all reasonable expenses incurred by the parties
hereto in complying with Sections 2.1(a) and (b), including, without limitation,
all registration, qualification, exchange listing and filing fees, printing
expenses, fees and expenses of counsel and independent accountants for the
Company, blue sky fees and expenses, and expenses of the transfer agent for the
Common Stock, incident to or required by any such registration (but excluding
the Selling Expenses for any Holder).

“Registration Period” has the meaning ascribed to such term in
Section 2.1(c)(i).

“Registration Statement” means a registration statement under the Securities Act
filed by the Company with the SEC.

“Registration Term” has the meaning ascribed to such term in Section 2.1(a)(i).

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
or similar rule as may be enacted by the SEC from time to time, all as the same
shall be in effect at the time.

“SEC” means the Securities and Exchange Commission of the United States or any
other U.S. federal agency at the time administering the Securities Act.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
time.

“Selling Expenses” means all underwriting discounts and selling commissions and
similar fees applicable to the sale of Registrable Securities, all fees and
expenses of legal counsel for any Holder and all transfer taxes relating to any
sale of Registrable Securities.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to Section 2.1(b).

“Shelf Registration” has the meaning ascribed to such term in
Section 2.1(a)(ii).

“Shelf Registration Statement” has the meaning ascribed to such term in
Section 2.1(a)(ii).

“Shelf Supplement” has the meaning ascribed to such term in Section 2.1(a)(ii).

“Shelf Takedown” has the meaning ascribed to such term in Section 2.1(a)(ii).

“Shelf Takedown Notice” has the meaning ascribed to such term in
Section 2.1(a)(ii).

“Shelf Takedown Right” has the meaning ascribed to such term in
Section 2.1(a)(ii).

“Underwritten Offering” means an offering in which shares of Common Stock are
sold to an underwriter on a firm commitment or best efforts basis for reoffering
to the public pursuant to a Registration Statement.

“Violations” has the meaning ascribed to such term in Section 2.1(e)(i).

“Warrant” has the meaning specified therefor in the Recitals of this Agreement.

ARTICLE II

REGISTRATION RIGHTS

2.1 Registration Rights.

(a) Demand Registration; Shelf Registration.

(i) Demand Procedure. Subject to the provisions of Section 2.1(a)(iii), at any
time beginning three months after the Closing Date, a Holder shall have the
right (the “Demand Right”), by written notice to the Company (a “Demand
Notice”), to require the Company to register all or a portion of the Demand
Registrable Securities held by such Holder under and in accordance with the
provisions of the Securities Act (in each case, a “Demand Registration”);
provided, however, that the Company shall have no obligation to register any
Demand Registrable Securities under this Section 2.1(a): (A) except as otherwise
provided in Section 2.1(a)(iv), if the Company is in the process of effecting a
Demand Registration under this Section 2.1(a); or (B) if a Registration
Statement filed pursuant to a Demand Notice is already effective which would
permit the distribution sought in a new Demand Notice. The Company shall, within
five Business Days after the date a Demand Notice is given, provide written
notice

 

4



--------------------------------------------------------------------------------

of such request to all Holders of Demand Registrable Securities. As soon as
practicable, but in any case subject to clauses (A) through (C) above, no later
than 60 days following the receipt by the Company of the original Demand Notice,
(i) the Company will file a Registration Statement on Form S-3 with the SEC (or,
alternatively, amend the Company’s existing Registration Statement on Form S-3
(File No. 333-197345)) to register the resale of the issued and outstanding
Demand Registrable Securities covered by the original Demand Notice and any
additional Demand Registrable Securities requested to be included in such
registration by any other Holders (as specified by such other Holders in a
Demand Notice which shall be provided to the Company on or before 10 days after
the date the Company’s written notice is given to such Holders), or (ii), if the
Company is not then eligible to file a Registration Statement on Form S-3, the
Company will instead file a Registration Statement on Form S-1 (or other
applicable form) to effect the resale of such Demand Registrable Securities no
later than 90 days following receipt of the original Demand Notice. The Company
will use its reasonable best efforts to cause such Registration Statement to be
declared effective by the SEC as promptly as practicable after such filing.

(ii) Shelf Procedure. The Company will use its reasonable best efforts to, as
soon as practicable, but no later than three months after the Closing Date, file
a Registration Statement on Form S-3 with the SEC (or, alternatively, amend the
Company’s existing Registration Statement on Form S-3 (File No. 333-197345)) to
register an offering to be made on a delayed or continuous basis pursuant to
Rule 415 under the Securities Act of all issued and outstanding Registrable
Securities (such registration statement, a “Shelf Registration Statement,” and
such registration, a “Shelf Registration”). The Company will use its reasonable
best efforts to cause such Shelf Registration Statement to be declared effective
by the SEC as promptly as practicable after such filing. Subject to the
provisions of Section 2.1(a)(iii), at any time after such Shelf Registration
Statement is declared effective and ending upon the expiration of the
Registration Term, a Holder shall have the right (the “Shelf Takedown Right”),
by written notice to the Company (a “Takedown Notice”), to require the Company
to effect an offering of all or part of its Registrable Securities included in
such Shelf Registration Statement under and in accordance with the provisions of
the Securities Act (in each case, a “Shelf Takedown”). As soon as practicable
following the receipt by the Company of the original Shelf Takedown Notice, the
Company shall use its reasonable best efforts, including by amending or
supplementing (a “Shelf Supplement”) to such Shelf Registration Statement, to
enable the Registrable Securities covered by the original Takedown Notice and
any additional Registrable Securities requested to be included in such
registration by any other Holders (as specified by such other Holders in a
Takedown Notice which shall be provided to the Company on or before 10 days
after the date the Company’s written notice is given to such Holders), to be
offered and sold as contemplated by the original Shelf Takedown Notice. If a
Shelf Supplement under this Section 2.1(a) is an amendment to such Shelf
Registration Statement, the Company shall use its reasonable best efforts to
cause such Shelf Supplement to be declared effective by the SEC as soon as
practicable thereafter. Notwithstanding the foregoing, if the Company is
ineligible to use a Shelf Registration Statement under the Securities Act, the
provisions of this Section 2.1(a)(ii) shall not apply until the Company regains
eligibility.

(iii) Postponement. Notwithstanding anything to the contrary in this Agreement,
the Company will, upon written notice to any Holder whose Registrable Securities
are included in or proposed to be included in a Registration Statement pursuant
to this Section

 

5



--------------------------------------------------------------------------------

2.1, be entitled to postpone the filing of, or declaration of effectiveness of,
any Registration Statement or Shelf Supplement prepared pursuant to the exercise
of a Demand Right or Shelf Takedown Right for a reasonable period of time not in
excess of 60 days, if a majority of the board of directors of the Company
determines, in the good faith exercise of its business judgment, and has
delivered to the Holders written certification to the effect, that such
registration and offering would (A) require disclosure of material non-public
information concerning the Company which, at such time, is not in the best
interest of the Company or (B) materially and adversely affect the Company;
provided, however, such postponement right shall not be exercised by the Company
more than twice in any twelve-month period. In the event of any such
postponement, the Company will promptly notify the Holders in writing when the
events or circumstances permitting such postponement have ended. In the event
that the Company is subject to a binding lock-up agreement with one or more
third-party underwriters at any time that a Holder requests a Demand
Registration or Shelf Takedown, the Company shall have the right to postpone the
filing of a Registration Statement or Shelf Supplement pursuant to the Demand
Notice or Shelf Takedown Notice until the expiration of the applicable lock-up
period (not to exceed 90 days, plus any customary extension period of the
applicable underwriter).

(iv) Marketing Factors. If any Demand Registration or Shelf Takedown is in the
form of an Underwritten Offering, the Holders of a majority of the Registrable
Securities to be so registered or offered, on an as-converted basis, will select
and be entitled to the services of the investment banking firm or firms and
manager or managers that will administer the offering and the counsel to such
investment banking firms and managers; provided that such investment banking
firm, managers and counsel must be reasonably satisfactory to the Company. If
the Managing Underwriter or underwriters of any proposed Underwritten Offering
of shares of Common Stock (including any shares of Common Stock issuable upon
conversion of the Convertible Notes or exercise of the Warrants) pursuant to a
Demand Registration or Shelf Takedown advises the Company that the total issued
and outstanding Registrable Securities held by all of the Holders exceeds the
number of shares of such Common Stock which can be sold in such offering or
would have an adverse effect on the price, timing or distribution of the shares
of Common Stock proposed to be offered in such Underwritten Offering, then the
shares of Common Stock to be included in such Underwritten Offering on behalf of
the Holders shall be limited to the number of Registrable Securities that such
Managing Underwriter or underwriters advises the Company can be sold without
having such adverse effect, and the number of shares that may be included in
such Underwritten Offering shall be allocated to the Holders on a pro rata basis
based on the number of Registrable Securities held by each Holder.

(v) Additional Limitations. Notwithstanding anything to the contrary contained
herein: (A) the Company shall not be required to effect a Demand Registration
unless the Demand Registrable Securities to be registered exceed $5,000,000 in
aggregate fair market value; (B) the Company shall not be required to effect a
Shelf Takedown unless the Registrable Securities to be registered exceed
$2,500,000 in aggregate fair market value; (C) in no event shall the Company be
required to effect a Demand Registration more than two times in any twelve-month
period for the Holders as a group; (D) in no event shall the Company be required
to effect a Shelf Takedown more than two times in any twelve-month period for
the Holders as a group; and (E) in accordance with Section 6.11(a) of the
Purchase Agreement, the Company shall not be required to effect a Demand
Registration or Shelf Takedown to the extent Notes or

 

6



--------------------------------------------------------------------------------

Warrants offered thereunder would be transferred to a non-Affiliate of the
Investor, unless such transfer has been approved by the requisite approval set
out in Section 6.11(a) of the Purchase Agreement.

(b) Piggyback Registration.

(i) Participation. If at any time during the Registration Term the Company
proposes to file a Registration Statement with respect to shares of Common Stock
for its own account, for sale to the public, or to register shares of Common
Stock for stockholders of the Company other than the Holders, other than (x) a
registration on Form S-8 relating solely to employee benefit plans, (y) a
registration relating solely to a transaction contemplated by Rule 145 under the
Securities Act, or (z) a registration on any registration form which does not
permit secondary sales, the Company shall give prompt notice of such proposed
registration to each Holder and such notice shall offer each Holder (or any
Holder who is not participating in the proposed Registration Statement) the
opportunity to include in such registration such number of Registrable
Securities consisting of Common Stock (the “Included Registrable Securities”) as
such Holder may request in writing (a “Piggyback Registration”). The notice
required to be provided in this Section 2.1(b)(i) to each Holder shall be
provided pursuant to Section 3.3 and receipt of such notice shall be confirmed
by each Holder. Each Holder shall then have 10 days to request inclusion of the
Included Registrable Securities in the registration. If no request for inclusion
from a Holder is received within the specified time, such Holder shall have no
further right to participate in such Piggyback Registration. If, at any time
after giving written notice of its intention to undertake a registration and
prior to the closing of such registration, the Company shall determine for any
reason not to undertake or to delay such registration, the Company may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such registration, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated registration, and (y) in the case of a
determination to delay such registration, shall be permitted to delay offering
any Included Registrable Securities for the same period as the delay in the
registration. Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such offering by giving written notice to the Company of such withdrawal up
to and including the time of pricing of such offering. A Piggyback Registration
shall not be considered a Demand Registration or Shelf Takedown for purposes of
Section 2.1(a) of this Agreement.

(ii) Priority of Piggyback Registration. If the Managing Underwriter or
underwriters of any proposed Underwritten Offering of shares of Common Stock
included in a Piggyback Registration advises the Company that the total amount
of shares of Common Stock which the Selling Holders and any other Persons (other
than the Company) intend to include in such offering exceeds the number which
can be sold in such offering or would have an adverse effect on the price,
timing or distribution of the shares of Common Stock proposed to be offered in
such Underwritten Offering, then the shares of Common Stock to be included in
such Underwritten Offering on behalf of the Selling Holders shall include the
number of Registrable Securities that such Managing Underwriter or underwriters
advises the Company can be sold without having such adverse effect. Such shares
of Common Stock shall be allocated pro rata among the Selling Holders and any
other Persons who possess registration rights who have requested participation
in the Piggyback Registration (“Other Holders”) (based, for each such

 

7



--------------------------------------------------------------------------------

Selling Holder or Other Holder, on the percentage derived by dividing (A) the
number of shares of Common Stock or other capital stock of the Company proposed
to be sold by such Selling Holder or such Other Holder in such offering by
(B) the aggregate number of shares of such class of securities proposed to be
sold by all Selling Holders and all Other Holders in the Piggyback
Registration).

(c) Registration Procedures. In the case of the registration, qualification or
compliance effected by the Company pursuant to this Agreement, the Company will,
upon reasonable request, inform each Holder as to the status of such
registration, qualification and compliance. At its expense, in the case of a
Registration Statement filed pursuant to Section 2.1(a) or Section 2.1(b), the
Company will, during such time as any Holder holds Registrable Securities:

(i) use reasonable best efforts to cause such Registration Statement to become
effective and to prepare and file such amendments and post-effective amendments
to the Registration Statement and any documents required to be incorporated by
reference therein as may be necessary to keep the applicable Registration
Statement filed and declared effective pursuant to this Agreement, and any
related qualification or compliance under state securities laws which it is
necessary to obtain, effective until the earliest of (A) three years after the
declaration of effectiveness of the Registration Statement by the SEC, (B) the
date upon which all Registrable Securities cease to be Registrable Securities
and (C) the date upon which the Holders have completed the distribution
described in such Registration Statement, whichever first occurs (the period of
time during which the Company is required hereunder to keep the Registration
Statement effective is referred to herein as the “Registration Period”);
provided, however, that in the case of clause (A), such Registration Period
shall be extended by a period of time equal to the duration of any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court issued to or by which the Company is bound and by any postponement
initiated by the board of directors of the Company pursuant to
Section 2.1(a)(ii); provided further, however, that in no event shall any such
extension period exceed six months.

(ii) at least five Business Days prior to filing a Registration Statement and at
least three Business Days prior to the filing of a prospectus or any amendments
or supplements to a Registration Statement or a prospectus (but not any periodic
report to be incorporated by reference in a Registration Statement or a
prospectus), the Company shall furnish to the Holders of the Registrable
Securities covered by such Registration Statement and the underwriter or
underwriters, if any, copies of or drafts of all such documents proposed to be
filed;

(iii) in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

(iv) furnish such number of prospectuses and other documents incident thereto as
any Holder from time to time may reasonably request to enable such Holder to
consummate the disposition of the Registrable Securities owned by such Holder;

 

8



--------------------------------------------------------------------------------

(v) use reasonable best efforts to timely register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any Holder reasonably requests and do any and all other acts and things which
may be reasonably necessary to enable such Holder to consummate the disposition
of the Registrable Securities owned by such Holder in such jurisdictions;
provided, that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 2.1(c), (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any
jurisdiction unless the Company is already subject to service in such
jurisdiction;

(vi) notify each Holder of such Registrable Securities as promptly as
practicable (A) after becoming aware of the happening of any event as a result
of which the Registration Statement, the prospectus included in the Registration
Statement, as then in effect, or any prospectus supplement contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(B) if a majority of the board of directors of the Company determines, in the
good faith exercise of its business judgment, that the disposition of
Registrable Securities pursuant to the Registration Statement would (I) require
disclosure of material non-public information concerning the Company which, at
such time, is not in the best interest of the Company, or (II) otherwise
materially and adversely affect the Company, (C) of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose or the receipt by the Company of
written correspondence from the SEC notifying the Company that the SEC may
undertake either of the foregoing or (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction, and notify each Holder of such Registrable Securities when
such events or circumstances have ended and the applicable Registration
Statement is again available for use in connection with dispositions of
Registrable Securities and, if appropriate, the Company will in connection
therewith prepare a supplement or amendment to the prospectus included in the
applicable Registration Statement so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, and to take such other commercially
reasonable action as is necessary to remove a stop order, suspension, written
notification from the SEC of the possibility thereof or proceedings related
thereto;

(vii) notify each Holder of such Registrable Securities as promptly as
practicable of the filing of the Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective;

(viii) in the case of an Underwritten Offering, use its reasonable best efforts
to (i) make such representations and warranties to the Holders that are selling
stockholders and the underwriter(s) with respect to the business of the Company
and its subsidiaries, and the Registration Statement, prospectus and documents,
if any, incorporated or deemed to be incorporated by reference therein, in each
case, in customary form, substance and scope, and, if true, confirm the same if
and when requested; (ii) cause to be furnished, upon request of the
underwriters, an opinion of counsel for the Company dated the date of the
closing under the

 

9



--------------------------------------------------------------------------------

underwriting agreement; (iii) cause to be furnished, upon request of the
underwriters, a “comfort” letter, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have audited any of the Company’s financial statements included
or incorporated by reference into the Registration Statement, and each of the
opinion and the “comfort” letter shall be in customary form and cover such
matters with respect to such Registration Statement (and the prospectus and any
prospectus supplement included therein) as such underwriters may reasonably
request and which are customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in similar Underwritten
Offerings of securities; and (iv) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the
underwriter(s) to evidence the continued validity of the representations and
warranties made pursuant to clause (i) above and to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.

(ix) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder;

(x) make available to the appropriate representatives of the Managing
Underwriter and Holders access to such information and Company personnel as is
reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act to the extent such defense is available to such
person; provided, that the Company need not disclose any non-public information
to any such representative unless and until such representative has entered into
a confidentiality agreement with the Company;

(xi) provide a transfer agent and registrar for all Registrable Securities
covered by such Registration Statement not later than the effective date of such
Registration Statement; and

(xii) if requested by a Holder and subject to review and approval by the
Company, (i) incorporate in a prospectus supplement or post-effective amendment
such information as such Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus supplement or post-effective amendment
after being notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment.

(d) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to Section 2.1(a)
and Section 2.1(b) shall be borne by the Company; provided, however, that the
Company shall not be required to pay for any Registration Expenses for any
registration proceeding begun pursuant to Section 2.1(a) if the registration
request is subsequently withdrawn at the request of the Holders of a majority of
the Registrable Securities to be registered, on an as-converted basis (in which
case all

 

10



--------------------------------------------------------------------------------

selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities, on an
as-converted basis, agree that such withdrawn registration shall constitute a
Demand Registration or Shelf Takedown, as applicable, to which they were
entitled pursuant to Section 2.1(a). All Selling Expenses relating to the sale
of Registrable Securities registered by or on behalf of the Holders shall be
borne by such Holders pro rata on the basis of the number of Registrable
Securities so registered except to the extent such Selling Expense is
specifically attributable to one Holder, in which case it shall be borne by such
Holder.

(e) Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

(i) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Holder, the directors, officers,
members, partners, employees, agents, underwriters, advisors, representatives
of, and each Person, if any, who controls any Holder within the meaning of the
Securities Act or the Exchange Act (each, a “Company Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement or
expenses, joint or several, (collectively, “Claims”) incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened (“Indemnified Damages”), to which any of them may
become subject to the extent such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(A) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any
document incorporated by reference therein or in any filing made in connection
with the qualification of the offering under the securities or other blue sky
laws of any jurisdiction in which Registrable Securities are offered, or the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (B) any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in any related free writing prospectuses of
the Company or in the final prospectus (as amended or supplemented, if the
Company files any amendment thereof or supplement thereto with the SEC) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading or (C) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (A) through (C) being, collectively, “Violations”). Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 2.1(e)(i): (i) shall not apply to a Claim by a Company
Indemnified Person to the extent arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by or on behalf of such Company Indemnified Person expressly for
use in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto and (ii) shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior

 

11



--------------------------------------------------------------------------------

written consent of the Company, which consent shall not be unreasonably withheld
or delayed. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company Indemnified Person and
shall survive the transfer of the Registrable Securities by the Holders pursuant
to Section 2.1(h).

(ii) In connection with any Registration Statement in which a Holder is
participating, each such Holder agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 2.1(e)(i), the Company, each of its directors, each of its
officers who signs the Registration Statement, each of its employees, agents,
advisors and representatives and each Person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act (each, a “Holder
Indemnified Person”), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, to the extent such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder expressly
for use in connection with such Registration Statement; provided, however, that
the indemnity agreement contained in this Section 2.1(e)(ii) and the agreement
with respect to contribution contained in Section 2.1(e)(iv) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Holder, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Holder
shall be liable under this Section 2.1(e)(ii) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds (net of any Selling
Expenses) to such Holder as a result of the sale of Registrable Securities
pursuant to such Registration Statement, except in the event of fraud by such
Holder. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder Indemnified Person and shall
survive the transfer of the Registrable Securities by the Holders pursuant to
Section 2.1(h). Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 2.1(e)(ii) with respect to
any preliminary prospectus shall not inure to the benefit of any Holder
Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
prospectus, as then amended or supplemented.

(iii) Each Company Indemnified Person or Holder Indemnified Person entitled to
indemnification under this Section 2.1(d) (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any Claim
as to which indemnity may be sought, and unless in such Indemnified Party’s
reasonable judgment a conflict of interest may exist between such Indemnified
Party and the Indemnifying Party, shall permit the Indemnifying Party to assume
the defense of any such Claim or any litigation resulting therefrom, provided
that counsel for the Indemnifying Party, who shall conduct the defense of such
Claim, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided, further, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement, unless such failure
is prejudicial to the Indemnifying Party in defending such Claim.

 

12



--------------------------------------------------------------------------------

(iv) If the indemnification provided for in this Section 2.1(d) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any Claim or Indemnified Damages referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Claim or Indemnified Damages in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party on the one hand and of
the Indemnified Party on the other in connection with the Violations which
resulted in such Claim or Indemnified Damages as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the Violation relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such Violation. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(f) Covenants of Holders.

(i) Each Holder agrees that, upon receipt of any notice from the Company
pursuant to Section 2.1(c)(vi), such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the applicable Registration
Statement (and if so requested by the Company, each Holder shall deliver to the
Company all copies, other than permanent file copies, then in such Holder’s
possession, of the prospectus covering such Registrable Securities at the time
of receipt of such notice), until the receipt of written notification from the
Company that the circumstances requiring the discontinuation of the use of such
Registration Statement has ended and, if applicable, receipt from the Company of
copies of a supplemented or amended prospectus.

(ii) Each Holder whose Registrable Securities are included in a Registration
Statement pursuant to an Underwritten Offering severally agrees to enter into
such lock-up agreement as the Managing Underwriter may in its reasonable
discretion require in connection with any such Underwritten Offering (which
lock-up agreement may provide for a lock-up period of up to 90 days, plus any
customary extension period of the applicable underwriter); provided, however,
that all executive officers and directors of the Company shall be subject to
similar restrictions or enter into similar agreements (subject to such
exceptions as the Managing Underwriter may permit in its reasonable discretion).

(iii) Each Holder agrees to notify the Company, at any time when a prospectus
relating to a Registration Statement contemplated by Sections 2.1(a) or 2.1(b),
as the case may be, is required to be delivered by it under the Securities Act,
of the occurrence of any event relating to the Holder which requires the
preparation of a supplement or amendment to such prospectus included in the
Registration Statement so that, as thereafter delivered to the purchasers of
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading relating to such Holder, and each Holder shall promptly make
available to the Company the information to enable the Company to prepare any
such supplement or amendment. Each Holder also agrees that, upon delivery of any
notice by it to the Company of the happening of any event of the kind described

 

13



--------------------------------------------------------------------------------

in the preceding sentence of this subsection, the Holder will forthwith
discontinue disposition of Registrable Securities pursuant to such Registration
Statement until its receipt of the copies of the supplemental or amended
prospectus contemplated by this subsection, which the Company shall promptly
make available to each Holder and, if so requested by the Company, each Holder
shall deliver to the Company all copies, other than permanent file copies then
in such Holder’s possession, of the prospectus covering such Registrable
Securities at the time of delivery of such notice.

(iv) Each Holder shall promptly furnish to the Company such information
regarding such Holder and the distribution proposed by such Holder as the
Company may reasonably request in writing or as shall be required in connection
with any registration, qualification or compliance referred to in this
Section 2.1. Such Holder will assist the Company in updating such information in
the Registration Statement and any prospectus supplement relating thereto.

(v) Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Registration Statement described in this Section 2.1 are not
transferable on the books of the Company unless the stock certificate evidencing
such Registrable Securities (or other applicable documentation, if the
Registrable Securities are registered as restricted securities in book-entry
form in a direct registration system maintained for the Company by its transfer
agent) is submitted to the Company’s transfer agent.

(vi) Each Holder hereby covenants with the Company not to make any disposition
of Registrable Securities pursuant to the Registration Statement other than in
compliance with the Securities Act and other applicable laws (provided, that for
purposes of this covenant, each Holder shall be entitled to rely on the accuracy
and completeness of disclosures with respect to which the Company is providing
indemnification pursuant to Section 2.1(d) hereof).

(vii) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to such Registration Statement that constitutes a
violation of Regulation M under the Exchange Act or to take any action that
violates any other applicable rule, regulation or securities law, including,
without limitation, laws relating to short-selling. If requested by the SEC in
connection with the review of a Registration Statement or otherwise, each Holder
agrees to certify its acknowledgement of the matters described in the preceding
sentence and compliance therewith.

(g) Rule 144 Reporting. The Company agrees to use reasonable best efforts after
the Closing Date and until such date that the Registrable Securities have been
(i) disposed of pursuant to a Registration Statement declared effective by the
SEC, (ii) disposed of pursuant to Rule 144 or (iii) otherwise been sold in a
transaction exempt from the registration requirements of the Securities Act so
that all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale, to:

(i) make and keep adequate current public information with respect to the
Company available, as those terms are understood and defined in Rule 144, at all
times;

 

14



--------------------------------------------------------------------------------

(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(iii) so long as a Holder owns any Registrable Securities, furnish to such
Holder forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act, and take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act.

(h) Transfer and Assignment. The rights, interests or obligations under this
Agreement shall not be transferable or assignable by a Holder except in
accordance with Section 6.11(c) of the Purchase Agreement, and such provisions
are incorporated herein for all purposes.

ARTICLE III

MISCELLANEOUS

3.1 Termination. This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided, that the provisions of Sections 2.1(d) and 2.1(e) shall survive any
such termination

3.2 Waivers and Amendments. This Agreement may be amended or waived (either
generally or in a particular instance, either retroactively or prospectively and
either for a specified period of time or indefinitely), but only by an
instrument in writing authorized by the Company and the Holder or Holders of at
least a majority of the Registrable Securities, on an as-converted basis, and
signed by the Company and such Holder or Holders, as applicable. Upon the
effectuation of each such amendment or waiver, the Company shall promptly give
written notice thereof to any Holder who has not previously received notice
thereof or consented thereto in writing. No failure or delay on the part of any
party in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any covenant or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.

3.3 Notices. Notices shall be provided as set forth in Section 8.4 of the
Purchase Agreement, and such provisions are incorporated herein for all
purposes. Promptly after becoming a Holder, any Holder other than the Investors
shall provide the Company with notification information the type of which is set
forth in Section 8.4 of the Purchase Agreement.

3.4 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the permitted successors and assigns of each of the parties.

3.5 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

3.6 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

15



--------------------------------------------------------------------------------

3.7 Governing Law. This Agreement and all issues hereunder shall be governed by
and construed in accordance with the Laws of the State of New York, without
regard to any conflicts of law provisions thereof that would result in the
application of the laws of any other jurisdiction.

3.8 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that each party’s rights and privileges shall be enforceable to
the fullest extent permitted by applicable law.

3.9 Rules of Construction. Unless otherwise expressly provided to the contrary
in this Agreement, this Agreement shall be interpreted in accordance with the
provisions set forth in Section 7.2 of the Purchase Agreement, and such
provisions are incorporated herein for all purposes.

3.10 No Third Party Beneficiaries. Nothing expressed or implied in this
Agreement shall be construed to give any Person other than the parties hereto
any legal or equitable rights hereunder.

3.11 Entire Agreement. This Agreement, together with the Purchase Agreement, is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
This Agreement, together with the Purchase Agreement, supersedes all prior
agreements and understandings between the parties hereto with respect to such
subject matter hereof.

[Signature pages follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties set
forth below as of the date first written above.

 

HARVEST NATURAL RESOURCES, INC. By:

/s/ Keith L. Head

Keith L. Head Vice President and General Counsel CT ENERGY HOLDING SRL By:

/s/ Oswaldo Cisneros

Oswaldo Cisneros Authorized Person

 

Signature Page to Registration Rights Agreement